Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/21/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chia-Hsin Suen (Reg. No. 60,209) on 03/11/2021.
The application has been amended as follows:
1.    (Currently Amended) A method, comprising:
upon detecting, by one or more sensors on a wearable electronic device, a set of measurements indicating rotation about one or more hinges of one or more arms in the wearable electronic device, the one or more arms , the front 
upon detecting, by one or more additional sensors on the wearable electronic device after the set of measurements, a first set of subsequent measurements indicating a change in tilt of the wearable electronic device from pointing down to pointing forward along with an upward and backward displacement of the wearable electronic device, followed by a proximity of an inside of a frame of the wearable electronic device to a head of the user, generating output indicating a powered state in the wearable electronic device and increasing the power to the electronic components.
2.    (Original) The method of claim 1, further comprising: upon detecting a second set of subsequent measurements indicating removal of the wearable electronic device from the head of the user, reducing the power from the battery to the electronic components.
3.    (Original) The method of claim 2, wherein the second set of subsequent measurements comprises at least one of:
a reduction in motion of the wearable electronic device;
a folding of the one or more arms; and 
a downward sweeping motion of the wearable electronic device.
4.    (Previously presented) The method of claim 2, wherein reducing power from the battery to the electronic components comprises at least one of:
powering down the wearable electronic device; and 
placing the wearable electronic device into a low-power mode.
5.    (Previously Presented) The method of claim 1, wherein the first set of subsequent measurements further indicates an increase in motion of the wearable electronic device.

7.    (Original) The method of claim 1, wherein the one or more sensors and the one or
more additional sensors comprise:
a first proximity sensor on a first arm of the wearable electronic device; and 
a second proximity sensor on a second arm of the wearable electronic device.
8.    (Original) The method of claim 7, wherein: 
the set of measurements comprises a decrease in proximity of the first or second proximity sensors to a surface; and
the first set of subsequent measurements comprises an increase in proximity of the first and second proximity sensors to another surface.
9.    (Original) The method of claim 1, wherein the one or more sensors comprise at least one of: 
electrical contacts that contact one another when the one or more arms are unfolded; 
switches that are triggered when the one or more arms are unfolded; 
an infrared sensor; 
a Hall effect sensor; 
a reed switch; 
an accelerometer; and 
a gyroscope.
10.    (Original) The method of claim 1, wherein the one or more additional sensors comprise at least one of:
a strain gauge; 
an infrared sensor; 
a capacitive sensor; 
an accelerometer; and 
a gyroscope.

12.    (Original) The method of claim 1, wherein the set of measurements and the first set of subsequent measurements are received in an absence of a power button on the wearable electronic device.
13.    (Currently Amended) A system, comprising: 
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the system to:
upon detecting a set of measurements indicating rotation about one or more hinges of one or more arms in a wearable electronic device, the one or more arms , the front 
upon detecting a first set of subsequent measurements indicating a change in tilt of the wearable electronic device from pointing down to pointing forward along with an upward and backward displacement of the wearable electronic device, followed by a proximity of an inside of a frame of the wearable electronic device to a head of the user, generate output indicating a powered state in the wearable electronic device.
14.    (Original) The system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:

15.    (Original) The system of claim 14, wherein the second set of subsequent measurements comprises at least one of:
a reduction in motion of the wearable electronic device; 
a folding of the one or more arms; and
a downward sweeping motion of the wearable electronic device.
16.    (Previously Presented) The system of claim 13, wherein the first set of subsequent measurements further indicates an increase in motion of the wearable electronic device.
17.    (Original) The system of claim 13, wherein the set of measurements and the first set of subsequent measurements are made using:
a first proximity sensor on a first arm of the wearable electronic device; and 
a second proximity sensor on a second arm of the wearable electronic device.
18.    (Original) The system of claim 13, wherein the set of measurements and the first set of subsequent measurements are made using at least one of:
electrical contacts that contact one another when the one or more arms are unfolded; switches that are triggered when the one or more arms are unfolded;
a strain gauge; 
an infrared sensor; 
a Hall effect sensor; 
a reed switch; 
a capacitive sensor;
 an accelerometer; and 
a gyroscope.

upon detecting a set of measurements indicating rotation about one or more hinges of one or more arms in a wearable electronic device, the one or more arms , the front 
upon detecting a first set of subsequent measurements indicating a change in tilt of the wearable electronic device from pointing down to pointing forward along with an upward and backward displacement of the wearable electronic device, followed by a proximity of an inside of a frame of the wearable electronic device to a head of the user, generating output indicating a powered state in the wearable electronic device and increasing the power to the electronic components.
20.    (Original) The non-transitory computer readable storage medium of claim 19, wherein the method further comprises:
upon detecting a second set of subsequent measurements indicating removal of the wearable electronic device from the head of the user, reducing the power from the battery to the electronic components.
21. (Previously Presented) The method of claim 1, wherein the first set of subsequent measurements further indicates:


Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 1, the prior art of record teaches a method for detecting, by one or more sensors on a wearable electronic device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method, comprising:
upon detecting, by one or more sensors on a wearable electronic device, a set of measurements indicating rotation about one or more hinges of one or more arms in the wearable electronic device, the one or more arms , the front 
upon detecting, by one or more additional sensors on the wearable electronic device after the set of measurements, a first set of subsequent measurements indicating a change in tilt of the wearable electronic device from pointing down to pointing forward along with an upward and backward displacement of the wearable electronic device, followed by a proximity of an inside of a frame of the wearable electronic device to a head of the user, generating output 
Referring to independent claims 13 and 19, the claims are allowed for same reason as set forth in independent claim 1.
Referring to claims 2-5, 7-12, 14-18 and 20-21 are allowable based upon dependent on independents claim 1, 13 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624